DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 29, 2020 is acknowledged.  Claims 1 and 3-11 are pending in the application.  Claim 2 has been cancelled.  Claims 5-11 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cantini WO 2006085346 (hereinafter “Cantini”).
With respect to claims 1, 3, and 4, Cantini discloses a mixture of glycerides comprising 0-86% monoglycerides, 0-86% diglycerides, and 0-100% triglycerides with fatty acids from C1 to C12  (which includes propionic acid, butyric acid, valeric acid, caprioic acid, enanthic acid, caprylic acid, pelargonic acid, capric acid, undecanoic acid, and lauric acid-claim 3)  and 7%-86% monoglycerides, 7% to 86% diglycerides, and 7%-86% triglycerides with fatty acids from C1 to C22 (which includes butyric acid, valeric acid, caprioic acid, enanthic acid, caprylic acid, pelargonic acid, capric acid, undecanoic acid, lauric acid, tridecanoic acid, and myristic acid-claim 3 as well as palmitic acid, stearic acid,  oleic acid, or linoleic acid-claim 4).  The diglycerides are prevalently (over 80%) in position 1 and 3 in the molecule.  Cantini also teaches using a mixture of glycerides containing butyric acid (C4) and medium chain fatty acids from C6 to C12 (claim 3) are contained wherein the percentage of butyric acid in this mixture varies from 5% to 65%, and mixtures of monoglycerides, diglycerides, and triglycerides contain prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Amendment
The Declaration under 37 CFR 1.132 filed December 29, 2020 is insufficient to overcome the rejection of claims 1, 3, and 4 over Cantini as set forth in the last Office action for the following reasons:
  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong
The Declaration indicates an experiment was performed to show the unexpected effects or criticality of the feature “a weight ration of the fatty acids having 8 carbon atoms to 14 carbon atoms over the fatty acids having 16 carbon atoms or more is 4 to 7” as claimed in claim 1.  As seen in Table 1, while the demand for feed was much higher, a significantly lower body weight gain was observed when the weight ratio of the fatty acids having 8 carbon atoms to 14 carbon atoms over the fatty acids having 16 carbon atoms or more was 3 compared to the ratio of 7.  Thus, the weight gain promoting effect was significantly lowered when the weight ratio was 3.
However, as shown in Table 1, the ratio 3 sample, which is outside of Applicant’s claimed ratio range of 4 to 7, appears to have increased body weight gain and decreased feed intake in comparison to the control sample.  This trend of increased body weight gain and decreased feed intake in comparison to the control sample similarly occurs with the ratio 7 sample, which falls within the Applicant’s claimed ratio range of 4 to 7.  Thus, the criticality of the claimed ratio has not been established since the samples containing weight ratios of fatty acids having 8 carbon atoms to 14 carbon atoms over the fatty acids having 16 carbon atoms or more that are inside and outside of the claimed range of 4 to 7 achieve the result of increased body weight gain and decreased feed intake in comparison to the control.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
The Declaration also indicates the weight ratio of the fatty acids having 8 carbon atoms to 14 carbon atoms over the fatty acids having 16 carbon atoms or more is 8, the melting point becomes excessively higher which leads to much lower feed efficiency. 
However, it is unclear what the feed efficiency pertains to and how it relates to the claimed invention, how it is measured/calculated/determined, the feed efficiency values of a ratio 6 sample, a ratio 8 sample, and a control sample, and how the feed efficiency of the ratio 6 sample and the ratio 8 sample compare to each other as well as to the feed efficiency of a control sample.  Thus, insufficient details have been provided in order to establish the results as described in the Declaration as unexpected.  "Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011 
Additionally, it is unclear if the prepared samples (ratio 6 and ratio 7 samples) are in commensurate in scope with the claimed invention.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.
Applicant is reminded that a proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

	
Response to Arguments
Applicant’s arguments filed December 29, 2020 have been fully considered, but they are unpersuasive.
Applicant argues Cantini fails to teach or suggest the above claimed features because the reference merely discloses using a mixture of glycerides containing from a minimum of 5% to a maximum of 100% of butyric acid (C4). Thus, Cantini is completely silent with respect to the feature "among constitutive fatty acids of the diglyceride, fatty acids having 8 carbon atoms to 14 carbon atoms account for 70 to 90 wt% and fatty acids having 16 carbon atoms or more account for 10 to 30 wt%," let alone the limitation that "in the constitutive fatty acids, a weight ratio of the fatty acids having 8 carbon 
Examiner disagrees.  While Cantini discloses the percentage of butyric acid in the mixtures of glycerides containing both butyric acid and short and medium chain fatty acids from C1 to C12 in animal feeds can vary from 5% to 100% (P7, L1-8), Cantini is not limited to this embodiment since the reference also teaches using a mixture of glycerides containing butyric acid (C4) and medium chain fatty acids from C6 to C12 are contained wherein the percentage of butyric acid in this mixture varies from 5% to 65%.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In addition to this, Cantini further discloses mixtures of monoglycerides, diglycerides, and triglycerides contain 2% to 20% butyric acid, 10% to 50% palmitic acid, and 2% to 70% stearic acid as well as a mixture of glycerides comprising 0-86% monoglycerides, 0-86% diglycerides, and 0-100% triglycerides with 1 to C12  and 7%-86% monoglycerides, 7% to 86% diglycerides, and 7%-86% triglycerides with fatty acids from C1 to C22 (Abstract; P1, L5-20; P4, L13-P5, L19; P6, L17-32; P7, L1-13; and P7, L24-P8, L3; P9-P11, claims 1-6, 11-13, 15, and 16).  Thus, Cantini teaches values of fatty acids having 8 carbon atoms to 14 carbon atoms of the diglyceride fatty acid, fatty acids having 16 carbon atoms or more of the diglyceride fatty acids, and the weight ratio of the fatty acids having 8 carbon atoms to 14 carbon atoms over the fatty acids having 16 carbon atoms or more in the diglyceride that overlap that as presently claimed. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. e.g., In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). 
Additionally, as disclosed above, the ratio 3 sample in Table 1, which is outside of Applicant’s claimed ratio range of 4 to 7, appears to have increased body weight gain and decreased feed intake in comparison to the control sample.  This trend of increased body weight gain and decreased feed intake in comparison to the control sample similarly occurs with the ratio 7 sample, which falls within the Applicant’s claimed ratio range of 4 to 7.  Thus, the criticality of the claimed ratio has not been established since the samples containing weight ratios of fatty acids having 8 carbon atoms to 14 carbon atoms over the fatty acids having 16 carbon atoms or more that are inside and outside of the claimed range of 4 to 7 achieve the result of increased body weight gain and decreased feed intake in comparison to the control.  It is also unclear what the feed efficiency pertains to and how it relates to the claimed invention, how it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793